Citation Nr: 0525606	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  97-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for impotence.

2.  Entitlement to service connection for vascular disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel



INTRODUCTION

The veteran had active service from October 1961 to October 
1963.  He also had service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Board remanded the matter in 
April 1998 and again in April 2004.  It is now once again 
before the Board for disposition.  The Board notes that, in 
January 2005, the RO granted service connection for a low 
back condition.  Accordingly, this issue is no longer in 
appellate status.    


FINDINGS OF FACT

1.  There is no medical evidence linking a current diagnosis 
of impotence with disease or injury during the veteran's 
active military service, including his service-connected back 
disability.  

2.  There is no medical evidence linking a current diagnosis 
of a vascular disorder with disease or injury during the 
veteran's active military service, including his service-
connected back disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for impotence are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).

2.  The criteria for service connection for a vascular 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records (SMR's), including 
available medical records from the veteran's service in the 
Army Reserves; the veteran's assertions; lay statements; VA 
treatment records; VA examination reports dated April 1999 
and October 2004; and private treatment records from Dr. 
George G. Feussner, Dr. Eric W. Scott, Ocala Vascular Clinic, 
Dr. James M. Barrass, Dr. Scott L. Lipoff, Dr. Clark Gaddy, 
Dr. Rigoberto Puente-Guzman, and AHP Family Health Center.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases that are subject to presumptive service connection.  
38 C.F.R. §§ 3.307, 3.309.  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.
  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2003).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2003).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

A.  Impotence

The veteran's SMR's, including the available Reserve medical 
records, are negative for any treatment for, or diagnosis of, 
impotence.  


The record does contain an April 1990 report from Dr. Clark 
Gaddy, which states that the veteran had poor erections for 
many years, probably more than three, and contains an 
impression of impotence.  The record also contains subsequent 
records, dated in April and May 1990, showing treatment for 
this condition, and a record from Ocala Vascular Clinic - 
undated, but apparently from 1995-- that lists a diagnosis of 
impotence.  The most recent medical evidence of record -- an 
October 2004 VA outpatient record -- describes the veteran's 
genitalia as normal and does not refer to a diagnosis or 
complaints of impotence.  

In a July 2005 statement, the veteran's representative 
conceded that current VA medical records, private treatment 
records from Dr. Feussner, and a VA examination (conducted in 
October 2004) were all negative for impotence, or claims of 
impotence.  The Board notes, however, that the VA 
examinations in 1999 and 2004 were not specifically for 
impotence; rather, they focused on the veteran's claimed back 
disability.

Although there is some medical evidence of impotence dating 
from the early to mid 1990s, none of the medical evidence 
attributes the reported impotence to a disease or injury 
during service, including the back disability service-
connected in the January 2005 rating decision.  Thus, even if 
the veteran still has impotence, the record does not contain 
competent evidence linking that disability to his active 
military service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has impotence as a result of his service, or of his 
now service-connected low back condition.  Furthermore, VA is 
not required to obtain any additional medical opinion in this 
case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
the Federal Circuit held that the veteran is required to not 
only show that he or she is disabled, but also show some 
causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, no 
causal connection between impotence and his period of 
military service, or his now service-connected low back 
condition, has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his claim for service connection for impotence.  
His statements are not competent evidence of a diagnosis, nor 
are they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
B.  Vascular Disorder

The relevant medical evidence includes a September 1986 
quadrennial Army Reserve examination report, which noted that 
the veteran had mild varicosities of the legs.  It was stated 
that there were excellent dorsalis pedis and posterior tibial 
pedis pulses.  The examiner did not list a vascular disorder 
under the summary of defects and diagnoses.    

A May 1994 report from Dr. Hal Brodsky stated that the 
veteran reported to him that he had chronic circulation 
problems of his leg due to a back injury.  No diagnosis was 
rendered, but the examiner commented that it sounded like the 
veteran might actually have some sciatica.  1996 records from 
Dr. George G. Feussner show treatment for peripheral 
neuropathy.  A November 1997 report from Dr. Rigoberto 
Puente-Guzman listed a diagnosis of, inter alia, rule out 
neurogenic vs. vascular claudication.  Subsequent reports, 
dated between December 1997 and February 1998, listed the 
same.  However, records do not reveal that a vascular 
disorder was diagnosed.  

The most recent medical evidence of record is an October 25, 
2004 VA outpatient record, in which it was stated that there 
were normal grips and 5/5 strength bilaterally in the upper 
extremities.  As for the lower extremities, there was no 
edema and no ulcers or callouses.  Dorsalis pedis and 
posterior tibial pulses were 2+ bilaterally.  Strength was 
5/5 bilaterally.  There was no mention of a vascular 
disorder.     

Also, the veteran's representative conceded in a July 2005 
statement that current VA medical records, private treatment 
records from Dr. Feussner, and a VA examination (conducted in 
October 2004) were all negative for a vascular disorder.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a vascular disorder as a result of his service, 
or of his now service-connected low back condition.  The 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1331-
33 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.    

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is currently suffering from a vascular 
disorder.  Concomitantly, no causal connection between a 
vascular disorder and his period of military service, or his 
now service-connected low back condition, has been 
demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a vascular disorder 
that should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Here, November 2003 and May 2004 letters informed the veteran 
of what the evidence needed to show in order to establish 
entitlement to service connection.  The November 2003 letter 
informed the veteran that VA was responsible for getting VA 
examination reports and VA treatment reports.  The letter 
also stated that VA would make reasonable efforts to help him 
get any evidence he informed VA of, provided that he 
completed any necessary releases for such evidence and a 
valid current address.  The letter also stated that VA would 
assist him by providing a medical examination or getting a 
medical opinion if such was necessary to make a decision on 
his claim.  The May 2004 letter informed the veteran that VA 
was responsible for getting relevant records from any federal 
agency, to include records form the military, VA hospitals 
(including private facilities where VA authorized treatment), 
and from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency, such as 
from state or local governments, private doctors and 
hospitals, or current or former employers.  Additionally, 
this letter also stated that VA would assist the veteran by 
providing a medical examination or obtaining a medical 
opinion if such examination or opinion was necessary to make 
a decision on his claim.  This letter also requested the 
veteran to give VA any pertinent evidence in his possession.  
In addition, the December 2003 and May 2005 supplemental 
statements of the case (SSOC's) contain the text of 38 C.F.R. 
§ 3.159, which implements the VCAA.  Given the foregoing, the 
Board finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Moreover, in this case the unfavorable RO decision that is 
the basis of this appeal was already decided - and appealed -
- by the time the VCAA was enacted.  The Court acknowledged 
in Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process - which the veteran 
has received in this instance.  

The Board notes that some of the veteran's Army Reserve 
medical records have note been associated with the claims 
folder.  Multiple requests were made by VA to obtain such 
records.  Ultimately, a request made in July 2003 resulted in 
a negative response.  It is also noted that a January 2001 
letter from the Department of the Army, U.S. Army Reserve 
Personnel Command, stated that a search for the veteran's 
medical records revealed that they were in VA's possession.  
Furthermore, a July 2000 VA Report of Contact stated that the 
veteran indicated that his Reserve unit had been dissolved 
and was no longer in existence.  Moreover, in a statement by 
the veteran, received in August 1998, he stated that he had 
previously submitted to VA copies of all of the SMR's he had 
in his possession.  Accordingly, the Board must conclude that 
all available Reserve medical records have been obtained.
  
With regard to VA treatment records, a letter from the 
Gainesville VA Medical Center, dated May 19, 2004, indicated 
that there were no records at that facility for the veteran.  
The Board notes that the claims folder does contain some VA 
progress notes from the VA Medical Center in Gainesville, but 
these are dated subsequent to the above-mentioned 
correspondence.  

Moreover, in a statement by the veteran, received in July 
2004, he stated that he had no other medical evidence to 
submit.     

Finally, the Board notes that the claims currently on appeal 
were initially framed as part of the veteran's claim of 
entitlement to service connection for a low back condition, 
as is illustrated in the September 1996 rating decision.  It 
is reiterated that the veteran's claim of entitlement to 
service connection for a low back condition was granted by a 
January 2005 rating decision.  The Board, though, stresses 
that any failure to inform the veteran of what the evidence 
must show in order to establish entitlement to service 
connection on a secondary basis and, additionally, the 
failure to have the claims adjudicated on a secondary basis 
in the first instance at the AOJ, is harmless error as both 
claims were denied because of the absence of a currently 
existing disability.    

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for impotence is denied.

Service connection for vascular disease is denied.   



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


